Case 1:20-cv-01132-JDB Document 61-4 Filed 01/04/21 Page 1 of 3




                    EXHIBIT C
9/4/2020             Case 1:20-cv-01132-JDB Document 61-4
                                                     ReviewerFiled 01/04/21 Page 2 of 3


      Revised Chapter

           McQuay, Katherine (COPS)
           05/23/2020 at 05:13 PM
           To: and 14 others Details 

      From:         McQuay, Katherine (COPS) <Katherine.McQuay@usdoj.gov>
      Sent:         05/23/2020 at 05:13 PM
      To:           cate.mcneill (cate.mcneill@myfloridalegal.com) <cate.mcneill@myfloridalegal.com>,
                    Chief Douglas Shoemaker <dougs@gjcity.org>,
                    Chief Gina Hawkins (GVHawkins@ci.fay.nc.us) <GVHawkins@ci.fay.nc.us>,
                    Chief John Letteney <letteney@theiacp.org>,
                    Eric Brown (eric.brown@ohioHIDTA.org) <eric.brown@ohioHIDTA.org>,
                    NealyCox, Erin (USATXN) <Erin.NealyCox@usdoj.gov>, fopsmallwood@gmail.com,
                    Jonathan Blodgett (jonathan.blodgett@state.ma.us) <jonathan.blodgett@state.ma.us>,
                    Karen Dawley (karen.dawley@state.ma.us) <karen.dawley@state.ma.us>,
                    Rachel Kamoutsas
                    (rachel.kamoutsas@myfloridalegal.com) <rachel.kamoutsas@myfloridalegal.com>,
                    Richard Martin <Richard.Martin@myfloridalegal.com>,
                    Rob Pride- National Trustee (lodge52pride@gmail.com) <lodge52pride@gmail.com>,
                    Sheriff Mike Bouchard <mjb@oakgov.com>,
                    Martin, Suzanne (USATXN) <Suzanne.Martin@usdoj.gov>, Tim Richardson <trichardson@fop.net>

       Display Images     For your security, images aren’t automatically displayed.


     1 Attachment(s) Total 11.8 MB      View 


      ** - EXTERNAL SENDER. Only open links and attachments from known senders. DO NOT provide sensitive
      information. Check email for threats per risk training. - **




      All –



      Attached is our revised chapter. There were numerous edits from our team leads and writer; and you’ll see just a few
      areas that I’m still working on/need to get more information.



      If you’ve already sent me edits on the earlier version – no problem. Most of the edits from the reviewers were
      wording, questions I had to follow-up on, etc.



      If you already sent me your edits on the first version, I haven’t incorporated them yet; this version just contains edits
      from the DOJ folks. And as I mentioned before, don’t worry about formatting, fonts, etc – that will all be fixed by our
      editor in the final review.



      I also just wanted to mention again that our chapter will still change, based on our Hearings, which are still to come.
      Unfortunately, we’re the group with very late Hearings! In the next week or two, I know they’re planning a couple of
      Hearings on “Community Engagement,” where I believe they plan to include some of the “counter voices.” After that



https://login-us.mimecast.com/reviewer/app/print.jsp#/print/eNoljV0LgjAYhf_Le620Tdu0OwkLDfvEygiGuKFL7WPmuoj-e0Y3h8N5Due8oZNFr6USMIG…   1/2
9/4/2020             Case 1:20-cv-01132-JDB Document 61-4
                                                     ReviewerFiled 01/04/21 Page 3 of 3

      will be Respect for Law Enforcement (I believe June 10 and 11). Then the in-person hearing in Tampa, on June 23
      and 24, will cover the Rule of Law. So – there will still be material that will need to be included.



      They’ve asked that you send your comments/edits back by June 2, so hopefully that will allow everyone enough time.
      Again, please do your edits in “track changes” and send via “reply to all,” so we can all see what everyone is thinking.
      And if we want to do a call to discuss any particular areas, just let me know and I’m happy to set it up.



      Thank you and happy Memorial Day Weekend!



      Katherine




https://login-us.mimecast.com/reviewer/app/print.jsp#/print/eNoljV0LgjAYhf_Le620Tdu0OwkLDfvEygiGuKFL7WPmuoj-e0Y3h8N5Due8oZNFr6USMIG…   2/2
